Order denying motion of defendant Meyer Hurwitz to open his default reversed upon *679the law and the facts and upon condition that within five days after the entry of the order herein said Hurwitz pay the taxable costs to date and give a bond with corporate surety sufficient to pay any deficiency that may arise upon the resale, and also to pay the expenses of the resale. Upon compliance with these conditions the motion to open default is granted; otherwise, denied. Young, Kapper and Lazansky, JJ., concur; Rich and Hagarty, JJ., dissent and vote to affirm.